Citation Nr: 1117233	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  11-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, new York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that it is at least as likely as not that the tinnitus occurred during, or as a result of, military service.  Tinnitus onset many years after service and is unrelated to his service connected defective hearing.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and is unrelated to service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

Here, the Veteran was sent a letter in March 2009, prior to the rating decision that is appealed herein, which explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claims.  The March 2009 letter also explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran was sent another letter in November 2009 that also provided this information.

The Veteran was not sent a letter that explained what the evidence needed to show in order to establish service connection for a disability.  However, this error was harmless in this case because the submissions of the Veteran and his representative indicate that they were aware of the criteria necessary to establish service connection for a disability.  The Veteran and his representative submitted evidence and argument aimed at establishing that the Veteran's tinnitus was caused by acoustic trauma in service, evidencing that they were aware that establishing a relationship between a disease or injury in service and a current disability was necessary in order to establish service connection for that disability.  Moreover, the Veteran was informed that service connection could be granted for a disability that began in military service or was caused by an event in military service in the May 2010 decision that denied service connection for tinnitus.  The Veteran was afforded the opportunity to submit additional evidence in support of his appeal thereafter, and his claim was readjudicated in a September 2010 statement of the case (SOC).  Thus, the Veteran had a meaningful opportunity to present evidence and argument after being notified of the criteria for establishing service connection for his tinnitus.  

In addition to providing various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in  order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, information about the ship upon which the Veteran was stationed during his service, and two VA audiological examinations which addressed the question of the likely etiology of the Veteran's tinnitus.  These examination included adequate rationales for the conclusions that were expressed therein.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has tinnitus as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service records do not show any complaints of, or treatment for, tinnitus.

In April 2005, the Veteran told a treating VA health care provider that he had tinnitus and balance problems.  He described the tinnitus was an intermittent ringing sound in both ears that lasted until he could "pop" his ears enough times to alleviate it.  He did not indicate when his tinnitus began but he reported noting some hearing loss in the last 4-5 years.

The Veteran was examined with respect to his tinnitus in April 2010.  The Veteran gave a history of military noise exposure including shipboard gunfire, ship machinery, and generators.  The Veteran denied any post service occupational or recreational noise exposure.

At that time, the Veteran described his tinnitus as an intermittent high pitched ringing.  The ringing persisted until the Veteran "popped" his ears.  He was uncertain of the frequency of tinnitus but reported that it was only occasional.  The Veteran reported that he began to notice tinnitus approximately 4 years earlier.  He rated his tinnitus as an 8 out of 10 on a scale of subjective loudness.  

The examiner noted that the Veteran dated the onset of his tinnitus to 4 years ago and was unable to pinpoint any event in service that caused the onset of tinnitus.  These facts, together with the lack of any documented complaints of tinnitus in service, led the examiner to opine that it was not at least as likely as not that in service noise exposure contributed to the development of tinnitus. 

The Veteran's representative submitted a notice of disagreement dated in June 2010 which he reiterated the Veteran's noise exposure from shipboard gunfire, and wrote that the Veteran's tinnitus actually onset once his sea service ended but became worse within the past 4 years.  The Veteran's representative also submitted a computer printout regarding the Veteran's ship indicating the type of armaments on board the ship.

The Veteran was reexamined in August 2010.  The Veteran again gave a history of shipboard noise exposure.  He worked on a 5 inch 38 enclosed gun mount.  When the gun went off it was very loud and the whole gun mount would vibrate.  He reported that he experienced ringing in the ears that lasted for days after the gun went off.  

At that time, the Veteran reported that the tinnitus was a buzzing sound that was at times high pitched and at times more muted.  He described the tinnitus as periodic, where there are some days where he gets it and it stays with him for quite awhile and other days it will come and go briefly over and over again.  At times, "popping" the ear helped to relieve the tinnitus.  The intensity was at times soft and low and at times as loud as 7 out of 10, with 10 being the loudest.  He described the tinnitus as interrupting his concentration because he begins to think about it and has the urge to pop his ears.  It was the most bothersome when he was trying to watch television, listen to music, or engage in other recreational pursuits.  He reported that the tinnitus onset approximately 10 to 15 years previously.

The examiner noted that the Veteran's service treatment records did not mention complaints of tinnitus and his first known complaint of tinnitus was in 2005, when he was seen for a consultation at the audiology service at the Syracuse VA, which was approximately 50 years after his discharge from military service.  While the Veteran did experience military noise exposure from the 5 inch 38 guns in enclosed mounts, currently available research and evidence states that excessive noise does not continue to do damage once the subject is removed from the source of the noise.  Rather, the damage is shown to occur during or immediately following the noise exposure.  Therefore, even if the tinnitus onset 10 to 15 years ago, rather than 4 years ago as initially reported by the Veteran, that was still an onset of nearly 40 to 45 years after discharge from military service.  Given that information and the lack of documentation of tinnitus in the Veteran's service treatment records, it was clear that a link to military service could not be established and it was not at least as likely as not that the Veteran's tinnitus was aggravated by military noise exposure.

The examiner was requested to also provide an opinion regarding whether the Veteran's tinnitus was related to his service connected hearing loss.  The examiner noted that the Veteran reported tinnitus began 40 to 45 years after service.  With the onset of tinnitus being so far removed from military service, regardless of whether or not the Veteran had hearing loss, tinnitus can have a multitude of causes.  Therefore, the Veteran's tinnitus was not as least as likely as not related to his hearing loss. 

The evidence is insufficient to establish a relationship between the Veteran's military service and his tinnitus.  While the Veteran is competent to report the continuity of his symptoms since service, in this case his representative's assertion that the Veteran's tinnitus existed since his service was directly contradicted by the Veteran's own reports, which dated his tinnitus to, at the earliest, 40 years after service.  His initial report dated the onset of his tinnitus to approximately 2005, many years after his service.  Notably, this latter date is generally consistent with the timing of his first recorded complaint of tinnitus in 2005. 

Moreover, while the evidence established that the Veteran was exposed to loud noises in service, this was not shown to be the cause of the Veteran's tinnitus.  Two VA audiologists considered the question of the origin of the Veteran's tinnitus, and both concluded that given the long latency between the in service noise exposure and the development of tinnitus the tinnitus was not due to  exposure to military noise.  While the Veteran may believe that his tinnitus was caused by his exposure to military noise, his lay opinion is insufficient to rebut the findings of the two VA audiologists who both determined that it was not at least as likely as not that the Veteran's tinnitus was related to military noise.  Furthermore, a VA audiologist opined that the Veteran's tinnitus also was not related to his service connected hearing loss and that tinnitus could have a myriad of causes.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


